Citation Nr: 0215188	
Decision Date: 10/29/02    Archive Date: 11/06/02

DOCKET NO.  00-22 771A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for residuals of a broken 
right little toe.


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from June 1992 to May 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied service connection for 
residuals of a broken right little toe. 


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  The veteran's feet were noted to be normal on the service 
separation examination and the competent medical evidence 
does not show the existence of current disability of the 
right little toe.


CONCLUSION OF LAW

Disability of the right little toe was not incurred in 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter - VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001) (hereafter "VCAA").  The new law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, the veteran was notified in a November 2001 letter 
of the general provisions of the VCAA.

VA issued regulations to implement the VCAA in August 2001, 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b), which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  After 
the veteran filed his claim, the RO advised him of the 
information and evidence that would support his claim.  The 
record also shows that the veteran was notified of the 
reasons and bases for the denial of his claim in the February 
2000 rating decision, the June 2000 statement of the case and 
the July 2002 supplemental statement of the case.  VA must 
also inform the veteran which evidence VA will seek to 
provide and which evidence the veteran is to provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  
This was accomplished in the November 2001 letter to the 
veteran. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  The RO has 
obtained the veteran's service medical records, which appear 
to be complete.  In his November 1999 claim, the veteran 
indicated that he had not had any treatment for his toe since 
service.  He submitted a statement from a private physician 
in February 2000 and indicated in a February 2001 statement 
that he did not have any further evidence to submit.  VA has 
not provided the veteran a compensation and pension 
examination because the competent medical evidence shows that 
the veteran does not have any disability of the right little 
toe.  The veteran has not identified any additional available 
evidence that is relevant to his claim.  The Board further 
notes that the veteran has been afforded opportunity to 
present evidence and argument in support of his claim in 
written statements to VA.  There is sufficient evidence of 
record to decide the claim, and VA has satisfied its duties 
to notify and to assist the veteran.

Factual Background

The veteran claims that while serving aboard a ship, his 
right little toe was run over by a piece of aviation weapons 
support equipment.  He states that he reported to sick bay, 
X-rays were taken and he was placed on light duty for two 
days.  He complaints of having a chronic ache in his toe ever 
since.  

On examination at entry into service in November 1991, the 
veteran's feet were noted as "normal" on clinical 
evaluation.  Records of treatment during service do not show 
any treatment for the feet, to include any treatment for an 
injury to the right little toe.  On his separation 
examination in April 1994, the veteran denied any history of 
foot trouble or broken bones.  Clinical evaluation of the 
feet were noted to be normal. 

In November 1999, the veteran filed a claim for service 
connection for a broken right little toe.  He indicated that 
he had not been treated since discharge.

A February 2000 statement from D. Rohrdanz, M.D. notes that 
the veteran sustained an injury to his little toe while in 
the service and experiences occasional pain and swelling.  X-
ray examination was negative, and examination was normal 
except for some tenderness.  Dr. Rohrdanz noted that he had a 
minimal service related injury.

Legal Criteria

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Service connection connotes many factors but basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303(a). 

Service connection can be established under 38 C.F.R. 
§ 3.303(b) (2001) by (a) evidence that a condition was 
"noted" during service or an applicable presumption period; 
(b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
post-service symptomatology.  See 38 C.F.R. § 3.303(b) 
(2001); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Id.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).  

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West 1991 and 
Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Analysis

The service medical records do not show that the veteran 
sustained any injury to his right little toe during service.  
The separation examination resulted in a normal clinical 
evaluation of the feet, and by his own statements made at the 
time of the examination, he denied any history of foot 
trouble or broken bones.  Although he states that he reported 
to sick bay following his injury, and that X-rays were taken, 
there is no record of this during service.  Even assuming 
that the veteran injured his right little toe, the separation 
examination reveals that any injury must have been acute and 
transitory and resolved by the time of separation.  

Although the veteran has complained of chronic pain in his 
toe, which was noted by Dr. Rohrdanz in his February 2000 
statement as tenderness, Dr. Rohrdanz also stated that X-ray 
examination was negative and examination was normal.  There 
is no currently diagnosed disability of the right little toe 
other than "pain," which alone, without a diagnosed or 
identifiable underlying malady or condition, does not 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 259 F.3d 1356 (Fed. 
Cir. 2001).  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. § 1110, 1131 (West 1991); see Degmetich v. Brown, 
104 F. 3d 1328 (1997) (holding that Secretary's and Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed).  Although Dr. Rohrdanz noted that the veteran had 
a "minimal service related injury," it is clear this was 
based purely on the history as related to the examiner by the 
veteran and as such is not competent evidence of nexus.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
competent medical evidence). 

The Board has considered the veteran's statements regarding 
his right little toe; however, this is not competent evidence 
to show that he has a disability, or to establish a link 
between any such disability and service.  In the regulations 
implementing the Veterans Claims Assistance Act of 2000 (VCAA 
of 2000), competent lay evidence is defined as any evidence 
not requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a layperson.  66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R § 3.159(a)(1)).  
Further, competent medical evidence is defined as evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions.  See 66 Fed. Reg. at 45,630 (to be codified as 
amended at 38 C.F.R § 3.159(a)(2)).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The diagnosis and 
etiology of a right little toe disability is beyond the range 
and scope of competent lay evidence contemplated by the 
applicable regulations and it is not shown that the veteran 
possesses the requisite education, training or experience to 
provide competent medical evidence.  

The veteran is competent to report that he had an injury 
during service as that comes to him through his senses.  
However, his remote post service statement must be weighed 
against the service records and the veteran's own statements 
during service.  The Board again notes that the service 
records are silent for a toe injury.  More importantly, in 
April 1993 and in April 1994, he signed a sworn statement to 
the effect that he did not have a history of foot trouble.  
The inservice declarations are statements against interest 
and very probative.  The Board finds that the veteran's 
inservice sworn denial of foot trouble is far more probative 
than his recent statements advanced in support of a claim for 
benefits.  The preponderance of the evidence is against the 
claim, and because there is no approximate balance of 
positive and negative evidence, the rule affording the 
veteran the benefit of the doubt does not apply.  38 U.S.C.A. 
§ 5107(b) (West 1991 & Supp. 2001)  See also 38 C.F.R. 
§ 3.102 (2001).


ORDER

Service connection for residuals of a broken right little toe 
is denied

		
	H. N. SCHWARTZ 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

